      Case 3:18-cr-00356-S Document 86 Filed 09/09/19               Page 1 of 7 PageID 480


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                        §                               Case 3-18-cr-356-S
                                                 §
                                                 §
                                                 §
 v.                                              §
                                                 §
 THOMAS D. SELGAS (1)                            §
 MICHELLE L. SELGAS (2)                          §
 JOHN GREEN (3)                                  §


                                          EXHIBIT LIST



John Green, through his counsel of record, hereby submits his initial exhibit list.

 Ex. No.    Date      Admitted     Description
            Offered

  1                                31 USC 5101
  2                                31 USC 5102
  3                                31 USC 5103
  4                                31 USC 5111
  5                                31 USC 5112
  6                                31 USC 5113
  7                                31 USC 5116
  8                                31 USC 5117
  9                                31 USC 5118
 10                                31 USC 5119
11                                 31 USC 5121
 12                                31 USC 5122
 13                                31 USC 5133
 14                                31 USC 5134
 15                                31 USC 5135
 16                                31 USC 5136
 17                                26 USC 6331
 18                                26 USC 6321
 19                                26 USC 6151
 20                                26 USC 6072
 21                                26 USC 6012

                                             Page 1 of 7
     Case 3:18-cr-00356-S Document 86 Filed 09/09/19      Page 2 of 7 PageID 481


22                          26 USC 6011
23                          26 USC 6001
24                          26 USC 5005
25                          26 USC 5001
26                          26 USC 1461
27                          26 USC 1011
28                          26 USC 1001
29                          26 USC 64
30                          26 USC 63
31                          26 USC 61
32                          26 USC 1
33                          26 CFR 1.1-1
34                          26 CFR 1.86108T
35                          26 CFR 1.1441
36                          12 USC 354
37                          12 USC 411
38                          12 USC 467
39                          26 CFR 1.6091-1
40                          IRM 4.2.2.4 (10-01-2003)
41                          89 Congressional Record 2579-80 (1943)
42                          House Congressional Record, June 13, 1967 (page 15641)
43                          Privacy Act Notice
44                          Treasury Decision 8734
45                          Revenue Ruling 2005-59
46                          A.L.A. Schechter Poultry Corp. v. US, 295 U.S. 495 (1935)
47                          Adams v. Tanner, 244 U.S. 590 (1917)
48                          Allgeyer v. Louisiana, 165 U.S. 578 (1897)
49                          Am. Fur Co. v. US, 2 Pet. 358
50                          American Telephone & Telegraph Co. v. US, 299 U.S. 232 (1936)
51                          Arbaugh v. Y & H Corp., 546 U.S. 500 (2006)
52                          Bank v. Supervisors, 74 U.S. 7 Wall. 26 26 (1868)
53                          Bank of The US v. Bank of Georgia, 23 U.S. 10 Wheat. 333 333
                            (1825)
54                          Baral v. US, 528 U.S. 431, 120 S.Ct. 1006, 145 L.Ed.2d 949 (2000)
55                          Boeing Co. v. US, 537 U.S. 437 (2003)
56                          Bond v. US, 134 S.Ct. 2077 (U.S. 6-2-2014)
57                          Boyd v. US, 116 U.S. 616 (1886)
58                          Brown v. Louisiana, 447 U.S. 323 (1980)
59                          Brushaber v. Union Pac. R.R., 240 U.S. 1 (1916) 36 S.Ct. 236
60                          Burnet v. Brooks, 288 U.S. 378 (1933)
61                          Butchers’ Union Co. v. Crescent City Co., 111 U.S. 746 (1884) 4
                            S.Ct. 652
62                          California Bankers Association v. Shultz, 416 U.S. 21 (1974)
63                          Central Laborers’ Pension Fund v. Heinz, 541 U.S. 739 (2004)

                                     Page 2 of 7
     Case 3:18-cr-00356-S Document 86 Filed 09/09/19       Page 3 of 7 PageID 482


64                          Chevron USA v. Natural Res. Def. Council, 467 U.S. 837 (1984)
65                          Child Labor Tax Case 259 U.S. 20 (1922)
66                          Chrysler Corp. v. Brown, 441 U.S. 281 (1979) 99 S.Ct. 1705
67                          Commissioner v. Glenshaw Glass Co., 348 U.S. 426 (1955) 75 S.Ct.
                            473
68                          Commissioner v. Kowalski, 434 U.S. 77 (1977) 98 S.Ct. 315
69                          Connally v. General Construction Co., 269 U.S. 385 (1926)
70                          Crane v. Kentucky, 476 U.S. 683 (1986)
71                          Crummey v. Klien
72                          Crummey v. Klien (5th Cir)
73                          Dist. of Columbia v. Murphy, 314 U.S. 441 (1941)
74                          Dixon v. Commissioner, 141 T.C. 173 (T.C. 9-3-2013)
75                          Doyle v. Mitchell Brothers Co., 247 U.S. 179 (1918) 38 S.Ct. 467
76                          Duncan v. Walker, 533 U.S. 167 (2001)
77                          Economy Plumbing and Heating v. United States, 470 F.2d 585
                            (1972)
78                          Eisner v. Macomber, 252 U.S. 189 (1920) 40 S.Ct. 189
79                          Farrington v. Tennessee, 95 U.S. 679 (1877)
80                          Federal Crop Ins. Corp. v. Merrill, 332 U.S. 380
81                          Flint v. Stone Tracy Co., 220 U.S. 107 (1911) 31 S.Ct. 342
82                          Follett v. McCormick, 321 U.S. 573 (1944) 64 S.Ct. 717
83                          Gould v. Gould, 245 U.S. 151 (1917) 38 S.Ct. 53
84                          Grosjean v. American Press Co., 297 U.S. 233 (1936) 56 S.Ct. 444
85                          Haas v. Henkel, 216 U.S. 462 (1910)
86                          Harper v. Virginia Cd. Of Elections, 383 U.S. 663 (1966) 86 S.Ct.
                            1079
87                          Helvering v. Gregory, 69 F.2d 809 (2d Cir. 1934)
88                          Hill v. Wallace, 259 U.S. 44 (1922) 42 S.Ct. 453
89                          Hylton v. US, 3 U.S. 171 (1796)
90                          Ingram v. US, 360 U.S. 672, 79 S.Ct. 1314, 3 L.Ed.2d 1503 (1959
91                          Jack Cole Co. v. MacFarland, 206 Tenn. 694 (1960) 337 S.W.2d
                            453
92                          Jamaica Avenue v. S & R Playhouse Realty
93                          Knight v. Commissioner, 552 U.S. 181, 128 S.Ct. 782, 785, 169
                            L.Ed.2d 652 (2008)
94                          Knox v. Lee, 79 U.S. 12 Wall. 457 457 (1870)
95                          LaTourette v. McMaster, 248 U.S. 465 (1919)
96                          Leavell v. Blades, 237 Mo. 695, 700-701, 141 S. W. 893, 894 (1911)
97                          License Tax Cases, 72 U.S. 462 (1866)
98                          Massachusetts Bd. Of Retirement v. Murgia, 427 U.S. 307 (1976) 96
                            S.Ct. 2562
99                          Maxwell v. Dow, 176 U.S. 581 (1900)
100                         McCulloch v. Maryland, 17 U.S. 316 (1819)
101                         Meyer v. Nebraska, 262 U.S. 390 (1923) 43 S.Ct. 625
102                         Mississippi Choctaw Indian Band v. Holyfield, 490 U.S. 30, 48
                                       Page 3 of 7
  Case 3:18-cr-00356-S Document 86 Filed 09/09/19       Page 4 of 7 PageID 483


                         (1989)
103                      Mitchell v. US, 88 U.S. 350 (1874)
104                      Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992)
105                      Morton v. Ruiz, 415 U.S. 199 (1974)
106                      Mullane v. Central Hanover, 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed.
                         865
107                      Murdock v. Pennsylvania, 319 U.S. 105 (1943) 63 S.Ct. 870
108                      Northern Pipeline Co. v. Marathon Pipeline Co., 458 U.S. 50 (1982)
109                      Old Colony Tr. Co. v. Comm’r Int. Rev., 279 U.S. 716 (1929)
110                      Peck & Co. v. Lowe, 247 U.S. 165 (1918) 38 S.Ct. 432

111                      Perry v. US, 294 U.S. 330 (1935)
112                      McReynolds Dissent – Perry v. US
113                      Phillips v. Washington Legal Foundation, 524 U.S. 156 (1998)
114                      Phoenix Bank v. Risley, 111 U.S. 125 (1884)
115                      Pollock v. Farmers’ Loan & Trust Co., 157 U.S. 429 (1895) 15 S.Ct.
                         673
116                      Powell v. Pennsylvania, 127 U.S. 678 (1888)
117                      Printz v. US, 521 U.S. 898 (1997)
118                      Railroad Retirement Board v. Alton R. Co., 295 U.S. 330 (1935)
119                      Railroad Trainmen v. B. & O.R. Co., 331 U.S. 519 (1947)
120                      Rhode Island v. Massachusetts, 37 U.S. 657, 9 L.Ed. 1233 (1838)
121                      Schlesinger v. Wisconsin, 270 U.S. 230 (1926)
122                      Sgeigleder v. McQuesten, 198 US 141
123                      Shaffer v. Carter, 252 U.S. 37, 40 S.Ct. 221 (1920)
124                      Shaw v. US, 580 U.S. ___ (2016)
125                      Smith v. Texas, 233 U.S. 630, 34 S.Ct. 681 (1914)
126                      Solid Waste Agency, Nor. Cook Cty. V. US, 531 U.S. 159 (2001)
127                      Southern Pacific Co. v. Lowe, 247 U.S. 330 (1918) 38 S.Ct. 540
128                      Sprint Communications, Inc. v. Jacobs, 134 S.Ct. 584 (U.S. 12-10-
                         2013)
129                      Stanton v. Baltic Mining Co., 240 U.S. 103 (1916) 36 S.Ct. 278
130                      Steigleder v. McQuesten, 198 U.S. 141 (1905)
131                      Stratton’s Independence v. Howbert, 231 U.S. 399 (1913) 34 S.Ct.
                         136
132                      Suydam v. Williamson, 65 U.S. 427 (1860)
133                      Thompson v. Butler, 95 U.S. 694 (1877)
134                      Towne v. Eisner, 245 U.S. 418 (1918) 38 S.Ct. 158
135                      Travis v. Yale & Towne Mgf. Co., 252 U.S. 60 (1920)
136                      Truax v. Raich, 239 U.S. 33 (1915) 36 S.Ct. 7
137                      Turner v. Williams, 194 U.S. 279 (1904)
138                      United Dominion Industries v. US, 532 U.S. 822 (2001)
139                      Utah Power & Light Co. v. United States, 243 U.S. 389
140                      US v. Butler, 297 U.S. 1 (1936)
141                      US v. Calamaro, 354 U.S. 351 (1957) 77 S.Ct. 1138
                                    Page 4 of 7
  Case 3:18-cr-00356-S Document 86 Filed 09/09/19      Page 5 of 7 PageID 484


142                      US v. Griffin, 303 U.S. 226 (1938)
143                      US v. James Daniel Good Real Property, 510 U.S. 43 (1993)
144                      US v. Lacher, 134 U.S. 624 (1890)
145                      US v. Lankford, 955 F2d 1545
146                      US v. Marigold, 50 U.S. 560 (1850)
147                      US v. Merriam, 263 U.S. 179 (1923) 44 S.Ct. 69
148                      US v. Miller, 425 U.S. 435, 96 S.Ct. 1619 (1976)
149                      US v. Stewart, 311 US 60
150                      Universal Camera Corp. v. Labor Bd., 340 U.S. 474 (1951)
151                      Varity Corp v. Howe, 516 U.S. 489 (1996)
152                      Vlandis v. Kline, 412 U.S. 441, 93 S.Ct. 2230 (1973)
153                      Voss v. C.I.R., 796 F.3D 1051 (9TH CIR., 2015)
154                      Water Quality Ass’n v. US, 795 F.2d 1303 (7th Cir. 1986)
155                      Yick Wo v. Hopkins, 118 U.S. 356 (1886) 6 S.Ct. 1064
156                      1995_Overpayment_Penalized
157                      1997 1040 SF 83
158                      2004 Form 1040 SF 83
159                      2005 Form 1040 SF 83
160                      2005 US Mint Annual Report
161                      2006 US Mint Annual Report
162                      ADP & IDRS Info – 2003 Edition
163                      Excerpt from Gold Commission Report to Congress Volume 2
164                      Federal Register
165                      Gold Commission_Report Volume_1
166                      Blouch Income Tax
167
168                      IRM 5.1
169                      Revenue Ruling January 22, 2004
170
171
172                      New York ex rel. Bank of New York v. Board of Supervisors, 74
                         U.S. 26 (1869)
173                      Bronson v. Rodes, 74 U.S. 229, 251-252 (1869)
174                      Butler v. Horowitz, 74 U.S. 258 (1869)
175                      Clement National Bank v. Vermont, 231 U.S. 120, 134 (1913)
176                      Income Tax AS Inflation Control
177                      Gardner v. Chicago Title & Trust Company, 261 U.S. 453, 456
                         (1923)
178                      Texas Property Tax Code at Title 1, Section 1.04(6)
179                      26 USC 7701
180                      26 USC 6211(a)
181
182                      IRS Processing Codes & Info – 2013 Edition
183                      John Snow – Internal Revenue Code: Incomprehensible Statement

                                   Page 5 of 7
  Case 3:18-cr-00356-S Document 86 Filed 09/09/19   Page 6 of 7 PageID 485


184                      John Snow Senate Testimony
185                      McReynolds ‘The Constitution is Gon’ 1
186                      McReynolds ‘The Constitution is Gone’ 2
187                      Mitchell Calculation Form
188                      Pieces of Eight 1st Edition
189                      Pieces of Eight Vol. 1
190                      Pieces of Eight Vol. 2
191                      Secretary Snow – Tax Code Incomprehensible
192                      Secretary of the Treasury, John W. Snow
193                      Secretary Snow Admits US Tax Code is Incomprehensible Asks,
                         Now What
194                      Snow Say Current Tax Code Incomprehensible
195                      SSA Social Security Number Not Required
196                      26 USC 6081
197                      Penn Gazette 1
198                      Penn Gazette 2
199                      Penn Gazette 3
200                      Penn Gazette 4
201                      Uncertainty of the Federal Tax Laws
202                      USA-035530
203                      US code – Positive Law Codification
204                      US code – Title 26 be liable
205                      US code – Title 26 is liable
206                      US code – Title 26 Front Matter
207                      Motion to Dismiss for Lack of Jurisdiction
208                      26 CFR 1.6081-5
209                      What the President Should Know 1999
210                      Who is Liable IRC Notes
211                      Who is Liable Search Exercise
212                      Taxpayer Bill of Rights
213                      US Tax Code
214                      Freedom to Fascism
215                      Interest 1997 Tax
216                      Interest 1998 Tax
217                      Interest 1999 Tax
218                      Interest 2000 Tax
219                      Church 1997T
220                      Church 1998 T
221                      Church 1999T
222                      Church 200T
223                      ChurchDetail 2000
224                      DOJ website 5 USC 552
225                      5 USC 552
226                      26 CFR 601

                                  Page 6 of 7
   Case 3:18-cr-00356-S Document 86 Filed 09/09/19                 Page 7 of 7 PageID 486




       Defense reserves right to amend his exhibit list.




       Respectfully submitted on September 9, 2019.

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 9th day of September 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green




                                             Page 7 of 7
